DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 have been examined and are pending.

Drawings
3.	The applicant’s submitted drawings are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/30/2020 and 03/31/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 – 3 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0270198 to Sample et al. (hereinafter Sample) and in view of US Patent Application Publication No. 2009/0305665 to Kennedy et al. (hereinafter Kennedy).

Regarding Claim 1, Sample discloses (¶6) a method for identifying a particular instance of an electronic device, which further includes:
an electronic device, comprising: an antenna module configured to sense an electromagnetic (EM) signal generated from an external electronic device, a communication module, a processor operatively connected to the antenna module and the communication module; Sample discloses (Fig. 2A, ¶26 and ¶29) a radio module with an antenna that works with a smartphone or laptop to form a 
a memory storing instructions which, are configured to, when executed, cause the processor to identify the external electronic device based on at least part of the EM signal sensed from the external electronic device via the antenna module; Sample discloses (Fig. 2A, ¶29) a host personal computer (i.e. with memory and processor) scans a smartphone using an electrically short monopole and antenna and capture the EME signals. To uniquely identify an individual device (that exists in the database) there is a two-stage ranking process starting with category classification and then device identification (¶34 - ¶37). The process of uniquely identifying an electronic device (i.e. MacBook Pro, toy, florescent lightbulb, LCD Screen and an iPhone 6) is based on electromagnetic emissions or EM signature. The distinctive patterns are a manifestation of the circuit topology and are unique to each device category. Once an unknown device's category has been determined, the goal is to disambiguate one device from others of the same type and model. The cosine similarity function is used to determine the degree to which the EM-ID candidate vectors are aligned and the one with the highest score is chosen as a match (¶62).
Sample does not explicitly disclose whether the identified external electronic device is registered in a designated control application, and provide information related to the external electronic device based on whether the external electronic device is registered. In an analogous art, Kennedy teaches:
identify whether the identified external electronic device is registered in a designated control application, and provide information related to the external electronic device based on whether the external electronic device is registered; Kennedy teaches (¶25 and ¶32) that the signature of a received signal at the base station device is used to determine the unique characteristic of the transmitting device and whether the transmitting device is known or authorized device for communications with the base station device. Once the signature comparator module successfully identifies the device based on RF signature or fingerprinting technique, determination is made whether the device is a known registered 
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine an electronic device, comprising: an antenna module configured to sense an electromagnetic (EM) signal generated from an external electronic device, a communication module, a processor operatively connected to the antenna module and the communication module, a memory storing instructions which, are configured to, when executed, cause the processor to identify the external electronic device based on at least part of the EM signal sensed from the external electronic device via the antenna module, as disclosed by Sample, and identify whether the identified external electronic device is registered in a designated control application, and provide information related to the external electronic device based on whether the external electronic device is registered, as taught by Kennedy, to identify a transmitting device based upon the received electromagnetic radio frequency signal (¶1).

Regarding Claim 2, the combination of Sample and Kennedy discloses all the elements with respect to claim 1. Further, they disclose:
wherein the instructions are configured to cause the processor to obtain the EM signal from the external electronic device by activating an EM signal sensing function of the antenna module if at least one designated condition is satisfied; Sample discloses (Fig. 2A, ¶26, ¶29 and ¶41) a radio module and antenna working with a smartphone or laptop to form a portable electromagnetic ID scanner to capture and digitize the electromagnetic signatures emitted by electronic and/or electromechanical devices. The antenna and radio need to be placed on the reader (i.e. the condition is satisfied) when scanning an iPhone 

Regarding Claim 3, the combination of Sample and Kennedy discloses all the elements with respect to claim 1. Further, they disclose:
wherein the instructions are configured to cause the processor to request information which corresponds to the EM signal from a server via the communication module and identify the external electronic device based on information about the external electronic device received from the server in response to the request; Sample discloses capturing the EM signal from an external device (¶29), processing the raw data to extract an EM-ID (¶30 - ¶37) and the EM-ID of the home appliances/devices are registered in a database along with other asset management information such as asset number, manufacturer, model, owner, etc. To identify the external electronic device using an EM signal, there is a two-stage ranking process, starting with category classification and then device identification to uniquely identify an individual device that exists in the database (¶48).
wherein the information about the external electronic device includes at least one of a device type of the external electronic device, a model name of the external electronic device, account information of the external electronic device, current state information of the external electronic device, or a location at which the EM signal is sensed, which are analyzed based on the EM signal; Sample discloses comparing an EM signal of an unknown device to representative EM-ID vectors from each category of devices in the database generating a set of similarity scores. The EM-ID of the home appliances/devices are registered in a database along with other asset management information such as asset number, manufacturer, model, owner, etc. The system will return the information of the device with that has the highest probability match based on the cosine similarity function (¶47-¶48).

Claim 7, do not teach or further define over the limitations in claim 1. Therefore, claim 7 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 8, do not teach or further define over the limitations in claim 2. Therefore, claim 8 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 9, do not teach or further define over the limitations in claim 3. Therefore, claim 9 is rejected for the same rationale of rejection as set forth in claim 3.

Claims 4 – 6, 10 – 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0270198 to Sample, in view of US Patent Application Publication No. 2009/0305665 to Kennedy and in view of US Patent Application Publication No. 2018/0268469 to Shu et al. (hereinafter Shu).

Regarding Claim 4, the combination of Sample and Kennedy discloses all the elements with respect to claim 1. Further, Shu disclose:
wherein the instructions are configured to cause the processor to provide first information about control for the external electronic device if it is identified that the external electronic device is registered in the designated control application, and wherein the first information includes a control screen capable of controlling the external electronic device via the designated control application, and wherein the first information includes a control screen capable of controlling the external electronic device via the designated control application; Shu discloses using a smart phone (¶118, ¶125) after starting of the washing machine, the user enters the APP client to enable a function of searching for the washing machine. When detecting the washing machine, the washing machine is automatically connected 
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine an electronic device, comprising: an antenna module configured to sense an electromagnetic (EM) signal generated from an external electronic device, a communication module, a processor operatively connected to the antenna module and the communication module, a memory storing instructions which, are configured to, when executed, cause the processor to identify the external electronic device based on at least part of the EM signal sensed from the external electronic device via the antenna module and identify whether the identified external electronic device is registered in a designated control application, and provide information related to the external electronic device based on whether the external electronic device is registered, as disclosed by Sample in view of Kennedy, and wherein the instructions are configured to cause the processor to provide first information about control for the external electronic device if it is identified that the external electronic device is registered in the designated control application, and wherein the first information includes a control screen capable of controlling the external electronic device via the designated control application, and wherein the first information includes a control screen capable of controlling the external electronic device via the designated control application, as taught by Shu, for the purpose of implementing internet-of-things functionality on an electronic home appliance (i.e. a washing machine) that may perform data exchange with the server (¶44).

Regarding Claim 5, the combination of Sample and Kennedy discloses all the elements with respect to claim 1. Further, Shu disclose:
wherein the instructions are configured to cause the processor to provide second information about registration of the external electronic device if it is identified that the external electronic device is not registered in the designated control application, and wherein the second information includes a registration screen which is generated for connecting the external electronic device to the designated control application and registering the external electronic device in the designated control application; Shu discloses enabling and registering the external electronic device (i.e. a washing machine) using a smart phone (¶113, ¶119 - ¶138) and entering the information for setting interface of the designated APP client such as the user ID and factory-leaving code of the washing machine and binding the user APP account with the washing machine to .

Regarding Claim 6, the combination of Sample and Kennedy discloses all the elements with respect to claim 1. Further, Shu disclose:
wherein the instructions are configured to cause the processor to additionally provide third information about a purchase related to the external electronic device based on information about the external electronic device if it is identified that the external electronic device is not registered in the designated control application; Shu discloses that after completion of setup connection with the external electronic device, the user APP is used to setup the commodity attribute information (¶69), the consignee information such as name, phone number and a delivery address including postal code (¶75), and online purchase screen with designated payment information for external electronic device to purchase the commodities using pay on delivery or credit card, debit card, or WeChat/AliBaba payments (¶119 - ¶138).

Claim 10, do not teach or further define over the limitations in claim 4. Therefore, claim 10 is rejected for the same rationale of rejection as set forth in claim 4.

Claim 11, do not teach or further define over the limitations in claim 5. Therefore, claim 11 is rejected for the same rationale of rejection as set forth in claim 5.

Claim 12, do not teach or further define over the limitations in claim 6. Therefore, claim 12 is rejected for the same rationale of rejection as set forth in claim 6.

Claim 13, do not teach or further define over the limitations in claims 1 and 6. Therefore, claim 13 is rejected for the same rationale of rejection as set forth in claims 1 and 6.

Claim 15, do not teach or further define over the limitations in claim 6. Therefore, claim 15 is rejected for the same rationale of rejection as set forth in claim 6.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/H. A. K./
Examiner, Art Unit 2456	
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456